Case 19-11088             Doc 34-1      Filed 04/23/20 Entered 04/23/20 15:14:54                       Desc Exhibit
                                                 Page 1 of 2


                                UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE: Noe Villarreal                                      )
         Mary A. Villarreal                                )     Case No: 19-11088
                                                           )
                                                           )     Judge: Jacqueline P. Cox
Debtors



     ATTORNEY'S APPLICATION FOR COMPENSATION FOR REPRESENTING CHAPTER 13 DEBOTR(S)
                             (Use for cases filed on or after 8/21/2019)

The undersigned attorney seeks compensation pursuant to 11 U.S.C § 330(a)(4)(B) for representing the interests of
the debtor(s) in this case.

Use of Court-Approved Retention Agreement:


The attorney and the debtor(s)   have        have not entered into the Court-Approved Retention Agreement.

Attorney Certification:

The attorney hereby certifies that:
  1. All disclosures required by General Order 11-2 have been made, and
  2. If a Flat Fee is requested, the attorney and the debtor have not entered into any agreements that provide for the
     attorney to receive (a) any kind of compensation, reimbursement, or other payment or (b) any form of, or security
     for, compensation, reimbursement, or other payment that varies from the Court-Approved Retention Agreement

Compensation for services previously awarded in this case:
  None                                  a total of $ _____, pursuant to orders entered on the following dates:____ .

Compensation for services now sought in this case:

$4000.00 flat fee for services               $0.00 for itemized services
through case closing                          (itemization attached).

Reimbursement now sought for expenses advanced by the attorney:
    $0.00      for filing fee paid by the attorney with the attorney's funds
    $0.00      for other expenses incurred in connection with the case and paid by the attorney with the
    attorney's funds (itemization attached).

    $0.00      Total reimbursement for expenses requested.

Additional expenses incurred in the case for which the attorney is not seeking reimbursement (either paid by
the debtor(s) directly or paid by the attorney with funds provided by the debotr(s)):
    $310.00        for filing fee
    $185.00        for other expenses, itemized as follows:
                   $80.00 Describe expenses: Credit Counseling Courses
                   $40.00 Describe expenses: Credit Report
                   $65.00 Describe expenses: Initial Home Comparative Market Analysis and Car Valuations

    $495.00        Total non-reimbursable expenses pre-paid by the debtor (this amount not to appear on fee order).
Case 19-11088          Doc 34-1          Filed 04/23/20 Entered 04/23/20 15:14:54               Desc Exhibit
                                                  Page 2 of 2




Funds received from debtor for services and expenses advanced by the attorney:
   None
   $0.00       for services
   $0.00          for expenses advanced by the attorney


Itemization of time:            Not submitted              Attached to this application.

Date of Application: 04/23/20                                     Attorney's signature: /s/ Frank L. Vosholler III
                                                                        The Law Office of Frank L. Vosholler III
                                                                                       17726 Oak Park Ave # J
                                                                                           Tinley Park, IL 60477
                                                                                                  708-341-2060
